Case 1:19-cv-02220-KMT Document 38 Filed 12/23/20 USDC Colorado Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

                                      CASE: 1:19-cv-02220

CARLOS BRITO,

         Plaintiff,
v.

GRE BROADMOOR LLC,
a Foreign Limited Liability Company,

         Defendant.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE



       Plaintiff, CARLOS BRITO and Defendant, GRE BROADMOOR LLC, a Foreign Limited

Liability Company, having entered into a Settlement Agreement and Release that resolves all

claims that were or could have been brought in this action, hereby stipulate to the dismissal of this

action with prejudice against GRE BROADMOOR LLC, a foreign limited liability company.

       Jointly submitted this 23 day of December, 2020.

 /s/ Anthony J. Perez                                 /s/ Robert S. Fine
 ANTHONY J. PEREZ                                     ROBERT S. FINE
 GARCIA-MENOCAL & PEREZ, P.L.                         GREENBERG TRAURIG, P.A.

 1600 Broadway, Suite 1600                            333 Avenue of the Americas, Suite 4400
 Denver, CO 80202                                     Miami, FL 33131
 Telephone: (303) 386-7208                            Telephone: (305) 579-0500
 Facsimile: (305) 553-3031                            Facsimile: (305) 579-0717
 Primary Email: ajperezlaw@gmail.com                  Email: finer@gtlaw.com
 Secondary Email: aquezada@lawgmp.com                 Attorney for Defendant
 Attorney for Plaintiff
Case 1:19-cv-02220-KMT Document 38 Filed 12/23/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to all

counsel of record on this 23 day of December, 2020.

                                           Respectfully submitted,


                                           GARCIA-MENOCAL & PEREZ, P.L.
                                           Attorneys for Plaintiff
                                           1600 Broadway, Suite 1600
                                           Denver, Colorado 80202
                                           Telephone: (303) 386-7208
                                           Facsimile: (305) 553-3031
                                           Primary E-Mail: ajperezlaw@gmail.com
                                           Secondary E-Mail: aquezada@lawgmp.com
                                           crodriguez@lawgmp.com

                                           By: /s/ Anthony J. Perez____
                                              ANTHONY J. PEREZ




                                              2
